[Cite as State v. Green, 2013-Ohio-3728.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99196




                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                  GREGORY L. GREEN
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-557203

        BEFORE: S. Gallagher, P.J., Kilbane, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: August 29, 2013
ATTORNEY FOR APPELLANT

James R. Willis
323 West Lakeside Avenue
Lakeside Place, Suite 420
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Maxwell M. Martin
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} Appellant Gregory Green appeals from his conviction and the denial of a

motion to suppress. For the reasons stated herein, we affirm.

       {¶2} On December 21, 2011, appellant was indicted on charges of illegal

manufacture or cultivation of marijuana in violation of R.C. 2925.04(A), drug trafficking

in violation of R.C. 2925.03(A)(2), drug possession in violation of R.C. 2925.11(A), and

possessing criminal tools in violation of R.C. 2923.24(A).         The first three counts

included a one-year firearm specification, and all counts had forfeiture specifications.

Appellant entered a plea of not guilty to the charges.

       {¶3} Appellant filed motions to suppress evidence on January 12, 2012, and March

27, 2012. Following a hearing, the trial court denied the motions. The matter proceeded

to a bench trial. The court found appellant guilty of illegal manufacture or cultivation of

marijuana with forfeiture specifications, drug possession with forfeiture specifications,

and possessing criminal tools with forfeiture specifications. The court found appellant

not guilty of drug trafficking. The court sentenced appellant to three years of community

control sanctions.

       {¶4} Appellant filed this appeal, and his sole assignment of error challenges the

trial court’s decision denying his motion to suppress.

       {¶5} In State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶

8, the Ohio Supreme Court set forth the following review standard for a motion to

suppress:
             Appellate review of a motion to suppress presents a mixed question

      of law and fact. When considering a motion to suppress, the trial court

      assumes the role of trier of fact and is therefore in the best position to

      resolve factual questions and evaluate the credibility of witnesses. State v.

      Mills (1992), 62 Ohio St.3d 357, 366, 582 N.E.2d 972. Consequently, an

      appellate court must accept the trial court’s findings of fact if they are

      supported by competent, credible evidence. State v. Fanning (1982), 1

      Ohio St.3d 19, 1 OBR 57, 437 N.E.2d 583. Accepting these facts as true,

      the appellate court must then independently determine, without deference to

      the conclusion of the trial court, whether the facts satisfy the applicable

      legal standard. State v. McNamara (1997), 124 Ohio App.3d 706, 707

      N.E.2d 539.

      {¶6} At the hearing on the motion to suppress, it was shown that appellant was

arrested on November 7, 2011, at 13917 Woodworth Avenue in Cleveland. On that date,

there was an active arrest warrant for appellant. Police arrived at the location after

receiving an anonymous tip as to where appellant could be found and confirming with a

neighbor that appellant stayed at the subject premises. The police surrounded the house,

knocked on the door, and announced themselves.

      {¶7} Sergeant Sharpe saw a person look out a second-floor window. Detective

Riegelmayer, who had a canine, went to the back of the house. The detective smelled a

strong odor of marijuana emanating from the house. The canine never alerted him to the
presence of narcotics. Detective Riegelmayer testified that because the police were there

on an arrest warrant and looking for a person, he had given the canine a command to be

alert for a possible bite-order scenario and that the canine was not instructed to look for

narcotics. Sergeant Sharpe and Detective Robinson also went to the back of the house

and confirmed the smell of marijuana. The smell was described as a “strong odor,” “the

very robust smell,” and “a moist smell” of marijuana. Detective Riegelmayer did not

issue a subsequent narcotic command to the canine because he believed it was

unnecessary because the smell had already been detected by the officers.

      {¶8} The officers also observed an exterior ventilation system coming from the

second floor. Detective Riegelmayer testified that there were two air-conditioning units

at the residence and one of them was running. It was 6:30 in the morning and cool

outside. He also noted that the shades were drawn or windows were covered. From his

experience, he indicated his observations were consistent with a grow house, which he

described as a place that is used for the manufacture of a large quantity of marijuana.

Detective Robinson also testified to his observations of a grow house.           Detective

Riegelmayer and Detective Robinson then went to obtain a search warrant. They were

gone approximately two hours.

      {¶9} In the meantime, the person in the house initially was uncooperative in

coming out. After a phone call was made, appellant was persuaded to come out of the

home. The police report indicated that appellant was apprehended at approximately 9:40

a.m. Detective Robinson indicated that nobody entered the home until the search warrant
arrived on the scene. A protective sweep of the home was conducted, followed by the

execution of the search warrant. The police found numerous marijuana plants in the

basement of the home, and there were leaves from the attic down to the basement.

Several plants had been destroyed. Among the confiscated items were 122 marijuana

plants, 14 large vacuum-sealed bags containing marijuana, 31 smaller bags containing

marijuana, and a firearm.

      {¶10} Appellant argues that there was evidence of a warrantless search, that there

was a lack of probable cause to issue the search warrant, and that misinformation was

provided to obtain the search warrant. The defense claimed that the officers conducted a

protective sweep of the home after appellant had surrendered and prior to obtaining the

search warrant. Appellant’s position is that the officers originally intended to seek a

warrant to search the home for appellant, but once he surrendered and the cultivation was

seen, the officers devised a plan to obtain a search warrant by saying they detected the

odor of marijuana outside the home.           Appellant further argues that Detective

Riegelmayer’s statements of smelling marijuana emanating from the second floor was

rebuffed by evidence that the air conditioner on the second floor was not connected by

any duct work to the basement.

      {¶11} The trial court rejected the defense position.       With regard to witness

testimony offered by the defense, the trial court had “a lot of trouble finding them

credible witnesses * * *. I did not find anybody’s testimony corroborated so sufficiently

that I can make a finding that they knew that the warrant was not executed at the time that
the police officer said so.” In finding their testimony as to the timing “totally incredible,

unbelievable[,]” the court indicated that it did not believe the defense witnesses were

lying, but instead found “they just did not know what they were seeing, and they did not

properly time this whole thing out.” Further, with regard to the testimony of a neighbor

who had not smelled any marijuana in the yard, the court indicated, “he had no idea what

raw marijuana smelled like.”        In denying the motion to suppress, the trial court

recognized that “other testimony indicated that the police officers not only executed

properly the search warrant that they obtained, from what I understand, in a timely

manner.”

       {¶12} While there was conflicting testimony in this matter, the trial court,

assuming the role of trier of fact, was in the best position to evaluate the credibility of the

witnesses.   We are also cognizant that the use of the term “protective sweep” in

conjunction with the execution of a search warrant by police can create problems.

However, the police testimony in this case indicated that a “protective sweep” did not

occur prior to, or form the basis for, obtaining the search warrant. Rather, the state’s

evidence indicated that the police did not enter the home until after the search warrant

was obtained. Further, our review reflects that the court’s finding of a properly executed

search warrant is supported by competent, credible evidence in the record.

       {¶13} In determining whether there is probable cause to issue a search warrant, a

judge or issuing magistrate must

       “make a practical, common-sense decision whether, given all the
       circumstances set forth in the affidavit before him, including the ‘veracity’
      and ‘basis of knowledge’ of persons supplying hearsay information, there is
      a fair probability that contraband or evidence of a crime will be found in a
      particular place.”

State v. Craig, 110 Ohio St.3d 306, 2006-Ohio-4571, 853 N.E.2d 621, ¶ 33, quoting

Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983).           In

reviewing a probable-cause affidavit submitted in support of a search warrant, “‘trial and

appellate courts should accord great deference to the magistrate’s determination of

probable cause, and doubtful or marginal cases in this area should be resolved in favor of

upholding the warrant.’” Id., quoting State v. George, 45 Ohio St.3d 325, 544 N.E.2d

640 (1989), paragraph two of the syllabus.

      {¶14} In this case, Detective Robinson averred in the affidavit that the police were

at the subject house on an arrest warrant after receiving a tip and conferring with

neighbors who identified a male believed to be appellant residing at the address. The

affidavit further stated that an individual was observed looking out the upstairs window;

that Detective Riegelmayer identified “the strong odor of marijuana” coming from the

upstairs rear of the home, which was vented; and that the air conditioner was running.

Detective Robinson averred that because of these facts, “he has probable cause to believe,

and does believe, a marijuana ‘grow house’ operation is being conducted at the * * *

premises.” The Ohio Supreme Court has found that the odor of marijuana, as detected

by a person who is qualified to recognize the odor, is sufficient to establish probable

cause. State v. Moore, 90 Ohio St.3d 47, 49-51, 2000-Ohio-10, 734 N.E.2d 804. In this
case, both Detective Riegelmayer and Detective Robinson testified to their qualifications

and experience in detecting the smell of raw marijuana and with observing grow houses.

      {¶15} While it was shown that the second-floor air conditioner was not connected

to the basement, appellant failed to make a sufficient showing that the search-warrant

affidavit contained false statements that were made intentionally or with a reckless

disregard for the truth. The officers’ observations of a strong odor of marijuana, an

exterior ventilation system, and a running air conditioner with a cool outside temperature

were sufficient to support probable cause of a marijuana grow operation in the home.

Additionally, the execution of the warrant and resulting seizure of contraband would fall

within the standards of the “good faith exception” to the exclusionary rule set forth in

United States v. Leon, 468 U.S. 897, 919, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984).

      {¶16} We find that the facts in the affidavit gave the judge issuing the warrant a

substantial basis for concluding that a fair probability existed that narcotics and other

contraband would be found on the premises. Affording deference to the determination of

probable cause, we uphold the validity of the search warrant.

      {¶17} Upon our review, we find the trial court properly denied the motion to

suppress. Appellant’s sole assignment of error is overruled.

      {¶18} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR